 



Exhibit 10.1
FIRST AMENDMENT TO THE FIRST AMENDED
AND RESTATED LOAN AGREEMENT
          THIS FIRST AMENDMENT TO THE FIRST AMENDED AND RESTATED LOAN AGREEMENT
(this “Amendment”), dated as of September 1, 2007, by and among MICHAEL BAKER
CORPORATION, a Pennsylvania corporation (“MBC”), MICHAEL BAKER, JR., INC., a
Pennsylvania corporation (“Michael Baker Jr.”), BAKER/MO SERVICES, INC., a Texas
corporation (“Baker/MO”), BAKER/OTS, INC., a Delaware corporation (“Baker/OTS”),
BAKER ENGINEERING NY, INC., a New York corporation (“Baker NY”) (MBC, Michael
Baker Jr., Baker/MO, Baker/OTS and Baker NY are sometimes individually referred
to herein as a “Borrower” and collectively as the “Borrowers”), the Bank parties
hereto from time to time and CITIZENS BANK OF PENNSYLVANIA, a banking
association organized and existing under the laws of the Commonwealth of
Pennsylvania, as administrative agent for the Bank parties hereunder (in such
capacity, together with the successors in such capacity, the “Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrowers, the Banks and the Agent entered into that
certain First Amended and Restated Loan Agreement dated as of September 17,
2004, as amended by letter agreements dated as of September 30, 2005,
December 31, 2005 and June 15, 2006 and as the same may have been further
amended from time to time (the “First Amended and Restated Loan Agreement” or
the “Existing Credit Agreement”), pursuant to which the Bank parties to the
First Amended and Restated Loan Agreement made a revolving credit facility in
the maximum aggregate amount of $60,000,000 available to Borrowers and the Swing
Line Lender (as defined in the First Amended and Restated Loan Agreement) made a
swing line facility in the maximum aggregate amount of $5,000,000 available to
the Borrowers;
          WHEREAS, the parties to this Amendment, in their mutual interest, have
agreed to amend the First Amended and Restated Loan Agreement pursuant to the
terms and conditions set forth herein to, among other things, extend the
expiration date of the revolving credit facility and the swing line facility
under the Agreement, all as provided for and upon the terms and conditions set
forth in this Amendment; and
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:
     1. Defined Terms. All terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed to them in the Existing Credit
Agreement. The Existing Credit Agreement and this Amendment are to be treated as
one agreement and are together referred to hereafter as the “Agreement”.
     2. Recitals. The recitals set forth above are fully incorporated into this
Amendment by reference. All references to “Agent” shall refer to Agent in its
capacity as agent for the Banks

 



--------------------------------------------------------------------------------



 



and for the benefit of itself and the Banks and on behalf of itself and the
Banks, as provided for and contemplated under the Loan Documents.
     3. Amendment of Certain Defined Terms.
          (a) The following terms contained in Section 1.01 of the Existing
Credit Agreement are amended and restated as follows:
               (i) “Agreement” shall mean the First Amended and Restated Loan
Agreement entered into by and among the Borrowers, the Banks and the Agent dated
as of September 17, 2004, as amended by the First Amendment dated as of the
First Amendment Date, as the same may be further amended, modified or
supplemented from time to time.
               (ii) “Expiry Date” shall mean October 1, 2011 or such earlier
date on which the Revolving Credit Facility Commitment shall have been
terminated pursuant to this Agreement.
          (b) The following terms shall be inserted in Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order:
               (i) “First Amendment” shall mean the First Amendment to the First
Amended and Restated Loan Agreement by and among the Borrowers, the Agent and
the Banks dated as of the First Amendment Date.
               (ii) “First Amendment Date” shall mean September 1, 2007.
               (iii) “Net Proceeds” shall mean proceeds in cash, checks or other
cash equivalent financial instruments as and when received by a Person from a
sale of stock or assets (a “Disposition”), net of: (i) the direct costs relating
to such Disposition excluding amounts payable to any Borrower or any Affiliate
of any Borrower (unless deemed reasonable by the Agent), and (ii) any reserves
for indemnification obligations in connection with the Disposition (provided,
that any reserves remaining at the end of the applicable indemnification period
shall constitute Net Proceeds hereunder).

2



--------------------------------------------------------------------------------



 



     4. Amendment of Section 2.02(a)(ii). The chart contained at the end of
Section 2.02(a)(ii) of the Existing Credit Agreement shall be amended and
restated as follows:

                          Applicable Libor   Applicable Prime   Applicable L/C
Tier   Leverage Ratio   Margin   Margin   Margin I   X < 0.75   75 basis points
(bps)   0.0   75 bps                   II   0.75 £ X < 1.25   100 bps   0.0  
100 bps                   III   1.25 £ X < 1.75   125 bps   0.0   125 bps      
            IV   X ³ 1.75   175 bps   0.0   175 bps

     5. Amendment of Section 2.04(b). Section 2.04(b) of the Existing Credit
Agreement shall be amended and restated as follows:
          “(b) The Borrowers shall pay to the Agent for the account of each
Bank, (i) the Letter of Credit Commission pursuant to Section 2.06 hereof, and
(ii) a commitment fee on the unused portion of the Revolving Credit Facility
Commitment during the period from the date of this Agreement to the Expiry Date,
payable quarterly in arrears on the first (1st) day of each October, January,
April and July of each calendar year and on the Expiry Date. Such fee shall be
equal to the amount by which the amount of each Bank’s Commitment has exceeded
the average daily closing principal balance of the sum of such Bank’s Revolving
Credit Loans (for purposes of this computation, the Swing Line Loans shall be
deemed to be borrowed amounts under the Revolving Credit Commitment of Citizens)
plus its Pro Rata Share of the Letter of Credit Undrawn Availability during the
preceding calendar quarter, multipled by a fraction, the numerator of which is
the actual number of days in such calendar quarter and the denominator of which
is three hundred sixty (360) days, multiplied by the following percentage, which
shall be determined in accordance with the first 2 sentences of
Section 2.02(a)(ii) of this Agreement:

3



--------------------------------------------------------------------------------



 



                  Applicable Unusued         Revolving Credit         Facility
Commitment Tier   Leverage Ratio   Fee I   X < 0.75   20.0 bps           II  
0.75 £ X < 1.25   25.0 bps           III   1.25 £ X < 1.75   30.0 bps          
IV   X ³ 1.75   37.5 bps

     6. Amendment of Section 2.05. Section 2.05 of the Existing Credit Agreement
shall be amended to delete the amount of “Fifteen Million and 00/100 Dollars
($15,000,000)” that is contained in the first sentence of Section 2.05 and
replace such amount with the amount of “Twenty Million and 00/100 Dollars
($20,000,000)”.
     7. Amendment of Section 6.04(h). Subsection (h) of Section 6.04 of the
Existing Credit Agreement shall be amended and restated as follows:
     “(h) other investments set forth on Schedule 6.04 attached to the First
Amendment and additional investments in an aggregate amount not to exceed Two
Million and 00/100 Dollars ($2,000,000) at any time from and after the First
Amendment Date.”
     8. Amendment of Section 6.05(f). Subsection (f) of Section 6.05 of the
Existing Credit Agreement shall be amended and restated as follows:
     “(f) the aggregate purchase price of all such Acquisitions shall not exceed
(i) Fifteen Million and 00/100 Dollars ($15,000,000) in the aggregate in any
fiscal year, and (ii) Twenty-Five Million and 00/100 Dollars ($25,000,000) in
the aggregate at any time from and after the First Amendment Date.”
     9. Amendment of Section 6.07. Section 6.07 of the Existing Credit Agreement
shall be amended to (i) delete the word “and” at the end of subsection (b),
(ii) delete the “.” at the

4



--------------------------------------------------------------------------------



 



end of subsection (c) and place a “;” in its place, and (iii) insert a new
subsection (d) at the end of Section 6.07 as follows:
     “(d) so long as no Event of Default or Potential Default shall have
occurred, a sale or sales (either in one or a series of related transactions) of
the capital stock of Baker/OTS, Baker/MO or any of their Subsidiaries or all or
substantially all of the assets of Baker/OTS, Baker/MO or any of their
Subsidiaries, provided that the Net Proceeds received by the Borrowers from the
sale of such capital stock or assets are at least Seventy Million Dollars
($70,000,000). In the event that Borrowers sell all or substantially all of the
capital stock of Baker/OTS and Baker/MO or all or substantially of the assets of
Baker/OTS and Baker/MO in accordance with the terms of this subsection (d), the
Agent and the Banks shall amend the Agreement and any other Loan Documents to
remove Baker/OTS and Baker/MO as “Borrowers” under this Agreement and any other
Loan Documents.”
     10. Amendment of Section 6.11. Section 6.11 of the Existing Credit
Agreement shall be amended and restated as follows:
     “6.11 Distributions. No Borrower shall declare, make, pay, or agree, become
or remain liable to make or pay, any Distributions of any nature (whether in
cash, property, securities or otherwise) on account of or in respect of any
shares of the capital stock of such Borrower or on account of the purchase,
redemption, retirement or acquisition of any shares of the capital stock (or
warrants, options, or rights for any shares of the capital stock of the
Borrower) other than (i) Distributions declared, made or paid by a Subsidiary of
a Borrower to such Borrower, (ii) Distributions in an aggregate amount not to
exceed Five Million and 00/100 Dollars ($5,000,000) from and after the First
Amendment Date, or (iii) Distributions to repurchase shares of capital stock of
MBC upon terms and at times that are determined by the board of directors of MBC
from time to time, provided that such Distributions do not exceed Ten Million
and 00/100 Dollars ($10,000,000) during any rolling twelve (12) month period.”
     11. Amendment of Section 9.04. Section 9.04 of the Existing Credit
Agreement shall be amended to provide that any notice given to the Borrowers
shall be addressed to “Craig Stuver, Senior Vice President, Treasurer and
Corporate Controller” in place of “William P. Mooney, Executive Vice President
and Chief Financial Officer” and a copy of any notice given to the Agent shall
be given to: “Craig S. Heryford, Esquire, Buchanan Ingersoll & Rooney, PC, 20th
Floor, One Oxford Centre, Pittsburgh, Pennsylvania 15219”, in place of “Jeffrey
J. Conn, Esquire, Thorp Reed & Armstrong, LLP”.
     12. Amendment of Schedule 6.04. Schedule 6.04 to the Existing Credit
Agreement is hereby amended and restated as provided in Schedule 6.04 attached
to the First Amendment.
     13. Amendment Fee. Borrowers shall pay to the Agent, for the account of the
Banks in accordance with their respective Revolving Credit Commitments, an
amendment fee equal to Five Thousand and 00/100 Dollars ($5,000) per each Bank
party to the Existing Credit Agreement (the “Amendment Fee”). The Agent shall
promptly distribute the Amendment Fee to each Bank party to the Existing Credit
Agreement upon receipt by the Agent.

5



--------------------------------------------------------------------------------



 



     14. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     15. Saving Clause. Except as specifically amended or modified by this
Amendment, all parties to this Amendment hereby confirm and ratify the Existing
Credit Agreement in its entirety, including without limitation, the Exhibits,
Schedules and Annexes thereto and agree to be bound by the terms thereof.
     16. Fees and Expenses. The Borrower shall pay to the Agent on the First
Amendment Date (i) all costs and expenses (including reasonable attorneys fees)
incurred by the Agent in connection with the negotiation, execution and delivery
of this Amendment, and (ii) the Amendment Fee.
     17. Authorization. Each individual signing this Amendment on behalf of a
legal entity represents that such individual is an authorized representative of
such legal entity.
[Signature pages begin on following page]

6



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 1 OF 4 TO THE FIRST AMENDMENT TO THE AMENDED AND RESTATED LOAN
AGREEMENT
          IN WITNESS WHEREOF, the parties hereto, by their officers thereunto
duly authorized, have executed and delivered this Amendment as of the date first
above written.

              BORROWERS:
 
            MICHAEL BAKER CORPORATION
 
       
 
  By:   /s/ Craig O. Stuver
 
       
 
  Title:   Senior Vice President, Corporate Controller &
Treasurer
 
            MICHAEL BAKER, JR., INC.
 
       
 
  By:   /s/ Craig O. Stuver
 
       
 
  Title:   Senior Vice President & Treasurer
 
            BAKER/MO SERVICES, INC.
 
       
 
  By:   /s/ Craig O. Stuver
 
       
 
  Title:   Senior Vice President & Corporate Controller
 
            BAKER/OTS, INC.
 
       
 
  By:   /s/ Craig O. Stuver
 
       
 
  Title:   Senior Vice President, Corporate Controller &
Treasurer
 
            BAKER ENGINEERING NY, INC.
 
       
 
  By:   /s/ Craig O. Stuver
 
       
 
  Title:   Senior Vice President, Corporate Controller &
Treasurer

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 2 OF 4 TO THE FIRST AMENDMENT TO THE AMENDED AND RESTATED LOAN
AGREEMENT

              AGENT:
 
            CITIZENS BANK OF PENNSYLVANIA
 
       
 
  By:   /s/ John J. Ligday, Jr.
 
       
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 3 OF 4 TO THE FIRST AMENDMENT TO THE AMENDED AND RESTATED LOAN
AGREEMENT

              PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ David B. Keith
 
       
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 4 OF 4 TO THE FIRST AMENDMENT TO THE AMENDED AND RESTATED LOAN
AGREEMENT

              FIFTH THIRD BANK
 
       
 
  By:   /s/ Neil Corry-Roberts
 
       
 
      Neil Corry-Roberts
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Loans and Investments
Permitted Loans:
NONE
Permitted Investments:

              Investment in   Nature of Investment   Amount Energy Logistics  
33.334% ownership. Balance at July 31, 2007 was
  $ 1,634,211      
 
        Stanley Baker Hill  
33.330% ownership. Balance at July 31, 2007 was
  $ 816,412  

 